Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 9/19/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s no claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/19/2019 and 2/22/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5, 8, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ming-Joong Lee (US 2021/0035562) in view of Mingu Lee et al (US 2021/0005183). 
8.	Regarding independent claim 1,  Min-Joong Lee et al, herein after Lee (US 2021/0035562) teaches a method (Lee abstract teaches a method for decoding) comprising, in a trained attentive decoder of a trained Sequence-to- Sequence (seq2seq) Artificial Neural Network (ANN) (Lee where the decoder 120 in fig 1 is a trained decoder per para0016 and uses artificial neural network based on recurrent neural network which is a sequence2 sequence neural network per para0057, also it is a attention network based sequence vector per para0014) : obtaining an encoded input vector sequence (Lee fig1 encoded input 121 received from encoder to decoder 120 and is a sequence vector per para0059 and 0014); generating, using a trained primary attention mechanism of the trained attentive decoder (Lee attentive decoder is 120), a primary attention vectors sequence (Lee para0014 produces the vector sequence); for each primary attention vector of the primary attention vectors sequence (Lee decoding method using decoder 120 generates the sequence vectors per para0059 and the generated vector follows squinty):
(a) generating a set of attention vector candidates corresponding to the respective primary attention vector (Lee para0030 where the first result/primary  is generated using artificial neural network from the received speech or the data),
(b) evaluating, for each attention vector candidate of the set of attention vector candidates (Lee decoding method using decoder 120 generates the sequence vectors per para0059 and the generated vector follows squinty), 
But Lee further fails to teach, However, Mingu Lee, herein after Mingu (US2021/0005183), teaches a structure fit measure that quantifies a similarity of the respective attention vector candidate to a desired attention vector structure (Mingu para0064 where the attention head finds the similarity content of the context vectors from attention head vectors404a),
(c) generating, using a trained soft-selection ANN, a secondary attention vector based on said evaluation and on state variables of the trained attentive decoder (Mingu para0041-0042, 0053 where the FIG. 2D, the second set of feature maps 220 is convolved to generate a first feature vector 224. Furthermore, the first feature vector 224 is further convolved to generate a second feature vector 228. Each feature of the second feature vector 228 may include a number that corresponds to a possible feature of the image 226, such as “sign,” “60,” and “100.” A softmax function (not shown) may convert the numbers in the second feature vector 228 to a probability. As such, an output 222 of the DCN 200 is a probability of the image 226 including one or more features.); and
generating, using the trained attentive decoder, an output sequence based on  the encoded input vector sequence and the secondary attention vectors (Mingu para0042 the weights of the DCN 200 may then be adjusted so the output 222 of the DCN 200 is more closely aligned with the target output).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lee et al with concept of using orthogonally constrained multi-head attention for speech tasks of Minu Lee et al. The motivation for doing so would be to have predictably and advantageously provided the secondary vector output from the primary sequence of the vectors using artificial neural network. Therefore, it would have been obvious to combine Lee et al with Mingu Lee et al to obtain the invention as specified in claim 1.
9. 	Regarding claim 2, Lee et al in view of Mingu Lee et al teaches the method according to claim 1, wherein said generating of the output sequence (Mingu para0042, 0053) comprises: generating input context vectors based on the encoded input vector sequence and on the secondary attention vectors (Mingu para0042 the weights of the DCN 200 may then be adjusted so the output 222 of the DCN 200 is more closely aligned with the target output); and generating, using the trained attentive decoder, the output sequence based on the input context vectors (Mingu oara0053The output of each of the layers (e.g., 356, 358, 360, 362, 364) may serve as an input of a succeeding one of the layers (e.g., 356, 358, 360, 362, 364) in the deep convolutional network 350 to learn hierarchical feature representations from input data 352 (e.g., images, audio, video, sensor data and/or other input data) supplied at the first of the convolution blocks 354A).
10. 	Regarding claim 3, Lee et al in view of Mingu Lee et al teaches the method according to claim 1, wherein said generating of the set of attention vector candidates (Mingu para0041-0042, 0053) comprises: obtaining at least one of: a current primary attention vector, a set of previous primary attention vectors, and a set of previous secondary attention vectors (Lee para0030 where the first result/primary  is generated using artificial neural network from the received speech or the data); and augmenting the at least one obtained vector with additional attention vectors (Mingu para0064 where the attention context vectors are augmented), by at least one of shuffling and shifting the contents of the at least one obtained vector (Mingu para0064 where the similar context vectors are augmented to maximize the similarity of the vectors).
11. 	Regarding claim 4, The method according to claim 1, wherein said generating of the set of attention vector candidates comprises: obtaining at least one of: a current primary attention vector, a set of previous primary attention vectors, and a set of previous secondary attention vectors Lee para0030 where the first result/primary  is generated using artificial neural network from the received speech or the data); and
augmenting the at least one obtained vector with additional attention vectors Mingu para0064 where the similar context vectors are augmented to maximize the similarity of the vectors), by calculating the additional attention vectors to comply with the desired attention vector structure (Mingu para0071 where the block 508 in fig 5 provides the attention vectors based on similarity structure of the vectors).
12.        Regarding claim 5,The method according to claim |, wherein the structure fit 
measure is based on at least one of: a smooth maximum, kurtosis, skewness, 
entropy, a ratio between L2-norm and Ll-norm (Mingu para0062 where the 
training of the attention vectors structure are captured based on minimum 
entropy loss).
13. 	Regarding claim 8,The method according to claim 1, wherein the trained primary attention mechanism is an additive attention mechanism (Mingu para0006, 0026 where the attention mechanism is used for the method of the claim 1).
14.	The method according to claim 11, further comprising receiving a definition of the desired attention vector structure from a user (Lee where the desired result is being achieved by the user with the result per output required by the User at step 430 in fig 4).
15	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 13, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 14, the arguments are analogues to claim3, are applicable and is rejected.
18.	Regarding claim 15, the arguments are analogues to claim4, are applicable and is rejected.
19.	Regarding claim 16, the arguments are analogues to claim5, are applicable and is rejected.
20.	Regarding claim 19, the arguments are analogues to claim8, are applicable and is rejected.
21. 	Regarding claim 20, the arguments are analogues to claim11, are applicable and is rejected.
Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Ming-Joong Lee (US 2021/0035562) in view of Mingu Lee et al (US 2021/0005183) further in view of Kwon (US 2016/0140953).
22.	Regarding claim 9, The method according to claim 1, wherein the seq2seq ANN is configured for a text- to-speech task (Mingu para0026 where the text to speech is manages by the system), and the method further comprises: 
But further fails to teach operating a vocoder to synthesize speech from the output sequence; and modifying the secondary attention vector before or during said generating of the output sequence, to affect at least one prosody parameter of the synthesized speech.  
However, Jae-Sung Kwon, herein after Kwon (US 2016/0140953) teaches operating a vocoder to synthesize speech from the output sequence (Kwon abstract where the text is being synthesized and the output is produced); and modifying the secondary attention vector before or during said generating of the output sequence (Kwon para0083 fig 8 step S840 the synthesized speech is being produced using input text sequence), to affect at least one prosody parameter of the synthesized speech (Kwon para008 0036 where the synthesized speech has prosody parameters).

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lee et al with concept of using orthogonally constrained multi-head attention for speech tasks of Minu Lee et al and further combined with Kwon. The motivation for doing so would be to have predictably and advantageously provided the secondary vector output from the primary sequence of the vectors using artificial neural network and produce synthesized speech from the text input. Therefore, it would have been obvious to combine Lee et al with Mingu Lee et al to obtain the invention as specified in claim 9.
23. 	Regarding claim 10, The method according to claim 9, wherein the at least one prosody parameter is selected from the group consisting of: intonation, stress, tempo, rhythm, pauses, and chunking (Kwon para0039 where the prosody of the speech has intonation).  
 
Allowable Subject Matter
24.	Claim 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677